Citation Nr: 1124681	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  07-03 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for lumbar herniated disc, L4-L5, lumbar myositis (claimed as low back pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977 and from January 7, 1991, to June 28, 1991, and has additional unverified service in the Puerto Rico National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims of entitlement to service connection for memory loss; tension headaches with migraine features; lumbar herniated disc, L4-L5, lumbar myositis; and scars, chin and head.

In April 2007 and October 2010 rating decisions, the RO granted the Veteran's claims of entitlement to service connection for scars, chin and head, and tension headaches with migraine features, respectively.  The RO's actions represent a full grant of the benefits sought and, as such, the Board will confine its consideration to the issue set forth on the decision title page.

In November 2009, this matter was remanded for additional development.  In this decision, the Board noted that, in a December 2006 statement, the Veteran's representative raised the issue of entitlement to service connection for dental treatment.  The issue was referred back to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Veteran claims entitlement to service connection for a back disability.  The Veteran contends that his back disability is related to a 1975 accident in service where a heavy metallic lid of a truck fell on his head.  The Veteran's service records do not indicate a diagnosis of any back condition.  After service, the Veteran's medical records indicate that the Veteran has been diagnosed with lumbar herniated disc at L4-5, lumbar myositis, lumbar lordosis, and lumbar spinal stenosis.  These records date from approximately 2005.  

Here, the Board notes that the Veteran was afforded a VA examination in March 2006 that addressed his claimed back disorder.  The examiner indicated that the Veteran's claims file was not available for review.  After examination, the Veteran was diagnosed with herniated disc at L4-5 and lumbar myositis.  The examiner did not offer an opinion regarding whether the diagnosed back disability had its onset in active service, within one year of active military service, or is otherwise related to the Veteran's active military service.  

In this regard, the U.S. Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In addition, a medical examination must consider the records of prior medical examinations and treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board not required to accept doctors' opinions that are based upon the Veteran's recitation of medical history); Owens v. Brown, 7 Vet. App. 429 (1995).  The Veteran's service medical records and other related documents should be reviewed by the examiner, thereby enabling him to form an opinion on an independent basis.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993);  see also Swann v. Brown, 5 Vet. App. 229 (1993); Powell v. West, 13 Vet. App. 31, 35 (1999) (error for Board to rely on inadequate examination).

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Based on the foregoing, as the March 2006 VA examiner did not review the Veteran's claims file, offer an opinion as to whether the Veteran's back disorder is related to active military service, or offer data in support of his conclusion or a reasoned medical explanation connecting the two, the Board finds such examination to be inadequate.  Therefore, a remand is necessary in order to afford the Veteran an adequate VA examination so as to determine the nature and etiology of his current back disorder.

In this regard, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

Upon remand, the Veteran should be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  In this regard, the Board notes that the Veteran has been treated at the San Juan VA Medical Center.  Updated records of the Veteran's treatment at this facility dated since August 2007 should also be associated with the Veteran's claims file.

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992).  VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his lumbar spine disability.  This should include updated records of the Veteran's treatment at the San Juan VA Medical Center dated since August 2007.  The RO should obtain any necessary authorizations from the Veteran.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.  

2.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has a lumbar spine disability that is related to the Veteran's active military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

a)  Does the Veteran have a lumbar spine disability?  If so, state the diagnosis or diagnoses. 

b)  If the examiner finds that the Veteran has a lumbar spine disability, did such disorder have its  onset during active duty, within one year of active duty, or is such condition otherwise related to the Veteran's active military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records and the Veteran's contention that he has a lumbar spine disorder as a result of a 1975 metal lid accident.  The examiner should also review the March 2006 VA examination report.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

3.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


